DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9, 21-24, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0157766 A1 to Simpson et al. (“Simpson”).
As to claim 1, Simpson discloses a sensor comprising: 
a needle with an insertable portion that is entirely insertable into a body, the insertable portion having a tip, an end opposite the tip, a length measured from the tip to the end opposite the tip, and a width measured in a direction perpendicular to the length that is less than the length (see Fig 15A-B); and 
a plurality of electrodes (see Fig 15A-B, elements 1522, 1524 and [0395]-[0306]) each extending from the end opposite the tip towards the tip, wherein at least one of the electrodes has an electrode terminal with a portion closer to the tip than to the end opposite the tip that is attached 
As to claim 3, Simpson further discloses a sensing medium configured to generate a response when exposed one or more specific analytes, wherein the sensing medium covers at least a portion of the electrode terminal (see [0306] – “As shown in FIG. 15B, which provides a close-up view of the working electrode 1522, the working electrode 1522 is formed in a recessed portion of the sensor device 1510. The recess permits a membrane (not shown) to be deposited onto working electrode 1522 and also provides membrane protection so that the membrane is not delaminated or damaged during sensor device insertion.” See also [0151], noting that the membrane comprises “…one or more layers and constructed of materials, which are permeable to oxygen and may or may not be permeable to an analyte of interest. In one example, the membrane system comprises an immobilized glucose oxidase enzyme, which enables an electrochemical reaction to occur to measure a concentration of glucose.”).  
As to claim 4, Simpson further discloses wherein the insertable portion of the needle defines a depression for holding the sensing medium (see [0306]).  
As to claim 5, Simpson further discloses wherein the electrode terminal is also located in the depression (see Figs 15A-B). 
As to claim 6, Simpson further discloses wherein one of the specific analytes comprises glucose (see treatment of claim 3, above).  
As to claim 7, Simpson further discloses wherein the needle comprises a biocompatible metal (see [0305] – SiC or polyimide).  
As to claim 9, Simpson further discloses a mounting tab that extends from the end opposite the tip in a direction away from the tip, the mounting tab having a 
As to claim 21, Simpson further discloses wherein the electrodes are adhered laterally to the insertable portion of the needle (see Fig 15A-B showing lateral placement of contacts). 
As to claim 22, Simpson further discloses wherein the electrodes are embedded into the insertable portion of the needle (see 15A-B and [0306] – when laminated with SiC or polyimide, at least a portion of the electrodes are embedded in the insertable portion of the needle to allow it to be insulated).  
As to claim 23, Simpson further discloses wherein the electrodes are inseparable from the insertion portion of the needle (see [0306] – “The recess permits a membrane (not shown) to be deposited onto working electrode 1522 and also provides membrane protection so that the membrane is not delaminated or damaged during sensor device insertion.”).  
As to claim 24, Simpson further discloses wherein the electrodes are integrally formed with the insertable portion of the needle during manufacture of the insertable portion (see Fig 15A-B – the electrodes and insertable portion are one piece).  
As to claim 31, Simpson discloses sensor comprising: 
a needle with an insertable portion that is entirely insertable into a body, the insertable portion having a tip, an end opposite the tip, a length measured from the tip to the end opposite the tip, and a width measured in a direction perpendicular to the length that is less than the length, wherein the insertable portion is solid at the end opposite the tip and is free from any recesses that extend axially towards the tip; and a plurality of electrodes that extend from the end opposite the tip towards the tip (see Fig 15A-B).  

As to claim 33, Simpson further discloses wherein the insertable portion of the needle defines a depression in which at least part of one of the electrodes is located (see Fig 15A-B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson.
As to claim 25, Simpson discloses a method of manufacturing a sensor comprising a needle with an insertable portion that is entirely insertable into a body, the insertable portion having a tip, an end opposite the tip, a longitudinal axis extending between the tip and the end opposite the tip, a length measured from the tip to the end opposite the tip, and a width measured in a direction perpendicular to the longitudinal axis that is less than the length, and a plurality of electrodes each extending from the end opposite the tip towards the tip, wherein at least one of the electrodes has an electrode terminal with a portion closer to the tip than to the end opposite the tip, the method comprising (see treatment of claim 1): 
forming a first part of the insertable portion of the needle (see [0306]); and 
applying the electrodes laterally to the first part of the insertable portion of the needle (see [0306]).
It is not clear in what direction that the electrodes are applied and thus Simpson does not appear to disclose that they are formed in a direction transverse to the longitudinal axis. However, there are only a finite number of directions that the electrodes may be applied, so it would have been obvious to try to form them in a direction transverse to the longitudinal axis as such an application would predictably result in the claimed device.
As to claims 26-27, Simpson further discloses comprising forming a second part of the insertable portion of the needle after forming the electrodes, wherein forming the second part of the insertable portion of the needle comprises forming a depression to expose the electrode 
As to claim 28, as explained in the treatment of claim 25, there are only so many directions in which to form the electrodes, thus it would have been obvious to try to applying the electrodes laterally to the first part of the insertable portion of the needle such that adhering the electrodes from a lateral direction onto the first part of the insertable portion of the needle as such a process would predictably result in the claimed sensor.  
As to claim 29, Simpson further discloses wherein forming the first part of the insertable portion of the needle comprises forming a first insulating layer, and wherein applying the electrodes comprises applying the electrodes on the first insulating layer (see [0311]).  
As to claim 30, Simpson further discloses wherein a depression is formed in the first part of the insertable portion of the needle prior to applying the electrodes, and wherein the electrodes are applied such that the electrode terminal is located in the depression (see [0305]-[0306], [0311]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791